Citation Nr: 1823643	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this appeal is now with the RO in Nashville, Tennessee.  

Inasmuch as radiculopathy is a neurological manifestation of a spine disability, it is included with the increased rating claim for a spine disorder.  

A videoconference hearing was scheduled in this matter for February 2, 2018.  However, the Veteran, in written correspondence dated January 31, 2018, indicated that he was unable to attend the hearing due to his disabilities, and that he desired to have his case adjudicated on the available evidence, without a hearing.   


FINDINGS OF FACT

1.  Prior to December 29, 2016, the Veteran's lumbar spine disability has been characterized by pain during physical activity and a slightly limited range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been shown. 

2.  Since December 29, 2016, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour has been shown.

3.  During the period on appeal, the Veteran's cervical spine disability has been characterized by pain and limitation of motion to no less than 45 degrees; forward flexion limited to greater than 15 degrees but less than 30 degrees, a combined range of motion of no greater than 170 degrees, or incapacitating episodes have not been shown.  

4.  Prior to June 25, 2012, the Veteran's hemorrhoids were characterized as mild or moderate; from that date, they are shown to have resulted in anal fissures. 

5.  Since December 29, 2016, the Veteran's left lower extremity radiculopathy has been characterized by moderate symptoms.

6.  Since December 29, 2016, the Veteran's left upper extremity radiculopathy has been characterized by mild symptoms.


CONCLUSIONS OF LAW

1.  Prior to December 29, 2016, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  As of December 29, 2016, the criteria for a rating of 20 percent, but no more, for a lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  During the period on appeal, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017). 

4.  Prior to June 25, 2012, the criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C. §§ 1115 , 5107; 38 C.F.R. §§ 3.102 , 4.1, 4.7, 4.114, Diagnostic Code (DC) 7336 (2017).

5.  As of June 25, 2012, the criteria for a rating of 20 percent, but no more, for hemorrhoids, have been met.  38 U.S.C. §§ 1115 , 5107; 38 C.F.R. §§ 3.102 , 4.1, 4.7, 4.114, Diagnostic Code (DC) 7336 (2017).

6.  A separate 10 percent rating is warranted for left upper extremity radiculopathy, effective December 29, 2016.  38 U.S.C. §§ 1110 , 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2017). 

7.  A separate 20 percent rating is warranted for left lower extremity radiculopathy, effective December 29, 2016.  38 U.S.C. §§ 1110 , 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided several relevant and adequate examinations which are of record.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1 (2017).

Cervical Spine

For the appeal period, the Veteran receives a 10 percent rating for his cervical spine disability under 38 C.F.R. § 4.71a, DC 5242.  Under this diagnostic code, a 20 percent rating is warranted when the evidence indicates either:
* Forward flexion limited to greater than 15 degrees and less than 30 degrees;
* A combined range of motion of no greater than 170 degrees; or
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.
 
For VA compensation purposes, normal forward flexion and extension of the cervical spine is from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a (2017).

A rating of 30 percent is warranted when forward flexion of the cervical spine is 15 degrees or less; or, when the evidence shows favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242 (2017).  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243, Note 2 (2017).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2017).  

As an initial matter, the measurable ranges of motion during the entire appeal period preclude a finding of ankylosis.

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's cervical spine disorder. Specifically, at his May 2011 VA examination, the Veteran complained of pain in the paraspinal region and upon extension of the cervical spine.  However, his forward flexion of the cervical spine was unaffected by this pain.  Upon examination, he exhibited a full range of motion in forward flexion, extension, left and right lateral rotation, and left and right lateral bending.  Radiographic imaging showed well maintained disk space with normal alignment, despite light degenerative changes from C-5 to C-7.  Additionally, the Veteran made no indication of incapacitating episodes resulting from his cervical spine symptoms. 

Next at a VA examination in March 2013, the Veteran had been experiencing intermittent flare-ups of pain and tightness in the neck.  However, as was the case in January 2011, his range of motion was not limited enough to merit a rating increase.  It was limited to 45 degrees or greater of flexion, with no objective evidence of painful motion.  These findings were not affected by repetitive-use testing.  Functional loss was not endorsed, nor was guarding or muscle spasm.  His combined range of motion was 340 degrees.  

The Veteran underwent a VA examination in December 2016, at which he described his complaints of flare-ups as intense pain and muscle tension in the neck, especially with prolonged sitting at a computer terminal.  The Veteran's forward flexion was still limited to only 45 degrees, and his combined range of motion was 180 degrees.  The Board notes that during this examination, the Veteran complained of pain and fatigability causing functional loss.  Notably, the examiner found that the Veteran had localized tenderness, guarding, and muscle spasm resulting in abnormal gait or abnormal spine contour.  This was compounded by restriction of movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  However, this symptom is not relevant to the DC's criteria for a rating in excess of 10 percent for a disorder of the cervical spine.  Moreover, while IVDS was found, the Veteran was found to not have been prescribed bed rest.   

Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's cervical strain.   

Lumbar Spine

For the appeal period, the Veteran receives a 10 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5242.  This diagnostic code applies a general rating that is applicable for most spine disabilities.  Based on the evidence of record, a rating of 20 percent, but no more, is warranted based on the results of the Veteran's latest VA examination for the period since December 29, 2016.

Under this rating formula, a 20 percent rating is warranted when the evidence shows: 
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.
38 C.F.R. § 4.71a, DCs 5237, 5243 (2017).  

A 30 percent rating is warranted when the evidence shows: 
* Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  
Id.

Finally, a 40 percent rating is warranted when the evidence shows:
* Unfavorable ankylosis of the entire cervical spine; 
* Forward flexion of the thoracolumbar spine 30 degrees or less; or
* Favorable ankylosis of the entire thoracolumbar spine.  
Id.

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243, Note 2 (2016).  

Specifically, at the Veteran's June 2011 VA examination, the Veteran demonstrated full range of motion through extension, left and right lateral rotation, left and right lateral bending, and forward flexion.  Painful motion in left lateral and right lateral bending was shown, as was paraspinal spasming in the lumbar region.  However, radiographic imaging of three views of the lumbar spine demonstrated well-maintained disk space, no alignment abnormality, and no evidence of degenerative process.

At his March 2013 examination, the Veteran complained of constant pain and tension in his lower back.  However, he demonstrated a normal range of motion, even after repetitive use testing.  The examiner found no guarding or muscle spasm of the thoracolumbar spine.  Imaging studies displayed no arthritis or other significant diagnostic findings.   

However, the Veteran underwent a VA examination in December 2016, at which he stated that his back pain had worsened over the past two years.  Based on the results of this examination, the Board determines that a 20 percent rating, but no more, is warranted since this date.  Specifically, the Veteran endorsed flare ups with intense pain and a feeling of back instability.  His range of motion was slightly diminished, measuring at 75 degrees of forward flexion and a combined range of motion of 180 degrees.  After repetitive-use testing, forward flexion was measured at 60 degrees, and his combined range of motion was 150 degrees.  Pain was noted on exam on rest, but it was not shown to affect range of motion.  As in the neck examination, the December 2016 VA examiner found that the Veteran had localized tenderness, guarding, and muscle spasm resulting in abnormal gait or abnormal spine contour.  This was compounded by restriction of movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  While IVDS was found, the Veteran was found to not have been prescribed bed rest.  

Accordingly, a rating of 20 percent, but no more, is warranted for the Veteran's low back disorder, from December 29, 2016, the date of the Veteran's most recent VA examination.  However, given the absence of ankylosis, a rating in excess of that amount is not warranted for any period on appeal.  


Neurological Impairment

When evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71 (a) (2017).  

In this case, the Veteran is currently not in receipt of a rating for radiculopathy in any extremity.  However, the Board finds that a 20 percent rating for moderate radiculopathy is warranted for the Veteran's left leg, but that a separate rating is not warranted for the Veteran's right leg.  Moreover, a 10 percent rating for mild radiculopathy is warranted for the Veteran's left arm, but a separate rating is not warranted for the Veteran's right arm.  These ratings are effective December 29, 2016, the date of the Veteran's last VA examination.

Here, the most applicable diagnostic code for neurological disorders resulting from a lumbar spine disability is 38 C.F.R. § 4.71a , DC 8520, 8526 (2017), which address incomplete paralysis, neuritis and neuralgia of the sciatic and femoral nerves, respectively.  Under these diagnostic codes, a 10 percent rating applies when there is incomplete paralysis that is "mild" in nature, and a 20 percent rating applies when there is incomplete paralysis that is "moderate."  In the case of DC 8520, a 40 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature, and a 60 percent rating is warranted when the paralysis is "severe, with marked muscle atrophy."  In the case of DC 8526, a 30 percent rating is warranted for incomplete paralysis that is "severe" in nature.

Based on the evidence of record, the Board finds that a 20 percent rating is warranted for the Veteran's moderate radiculopathy in his left leg only, based on abnormal neurological functioning.  Specifically, at the Veteran's VA examination in December 2016, the VA examiner found that there was "severe" radiculopathy.  The Board disagrees with the characterization of the Veteran's left leg radiculopathy and determines that the impairment is moderate in nature.  The Veteran's muscle strength was grossly normal in the lower extremities.  His sensory functioning was normal in his right leg, and he showed decreased sensation to light touch and hypoactive (1+) reflexes in his left leg.  However, while the Veteran endorsed only mild intermittent pain and paresthesias in his right leg, he had mild constant pain and severe intermittent pain, as well as severe paresthesias and/or dysesthesias, and moderate numbness in his left leg.  Accordingly, while the Veteran has never complained of other neurological symptoms such as bladder or bowel impairment, a separate 20 percent rating for moderate neurological residuals in the Veteran's left leg is warranted.  Again, a separate rating for the Veteran's right leg is not warranted.

The most applicable diagnostic code for neurological disorders resulting from a cervical spine disability is 38 C.F.R. § 4.71a, DC 8510, 8511, and 8512 (2017), which address incomplete paralysis, neuritis and neuralgia of the upper, middle, and lower radicular groups, respectively.  Under these diagnostic codes, incomplete paralysis that is "mild" in nature warrants a 20 percent rating in the major and minor arms; paralysis that is "moderate" in nature warrants a 40 percent rating in the major arm and 30 percent in the minor arm; paralysis that is "severe" in nature warrants a 50 percent rating in the major arm and 40 percent in the minor arm.  

Based on the evidence of record, a separate 10 percent rating is warranted for the Veteran's left arm only, based on abnormal neurological functioning.  Specifically, at the Veteran's VA examination in December 2016, the examiner found that there was "moderate" left arm radiculopathy.  The Board disagrees with this characterization and determines that the impairment is mild in nature.  The Veteran's muscle strength was grossly normal in the upper extremities.  His sensory functioning was normal in both arms, but he showed hypoactive (1+) reflexes in his left arm.  While the Veteran endorsed moderate intermittent pain in his right arm, his right arm only demonstrated mild paresthesias and/or dysesthesias and numbness.  However, his left arm showed moderate paresthesias and/or dysesthesias and numbness.  Accordingly, a separate 10 percent rating for mild neurological residuals in the Veteran's left arm only, is warranted.  These ratings are effective December 29, 2016, the date of the Veteran's last VA examination.


Hemorrhoids

The Veteran's hemorrhoids are presently rated as noncompensable.  He contends that he is entitled to a compensable rating for this disorder.

Hemorrhoids are rated under DC 7336, which compensates for external or internal hemorrhoids.  Under the applicable criteria, a noncompensable rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with redundant tissue, evidencing frequent recurrences.  Finally, a 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336 (2017). 

The Board finds that a 20 percent rating is warranted, effective June 25, 2012, the date of the first diagnosis of anal fissure.

Specifically, in his March 2011 VA examination, the Veteran was diagnosed with hemorrhoids.  While a digital rectal examination showed no fissures, a June 2012 physical exam showed a fissure, albeit one which was not actively bleeding.  The Veteran underwent a colonoscopy later in June 2012.  Chronic pain following this procedure caused the Veteran to not return for a follow up appointment.  The Veteran's March 2013 examiner found that he had "mild or moderate" small external hemorrhoids, based on bleeding three times a week with rectal pain almost constantly.  This examiner found a very small non thrombosed hemorrhoid on rectal examination.  

While his March 2013 VA examiner found that the Veteran's fissure was no longer present, a private general surgery clinic note dated January 2014 states that the Veteran was noted to have an anal fissure on rectal examination, and diagnosed a "tender, posterior anal fissure."  Accordingly, the Veteran's October 2016 C&P examiner diagnosed him with an anal fissure.  The examiner specifically noted that it is normal for such disorders to wax and wane.  

Under the diagnostic criteria, hemorrhoids with anal fissures are compensated with a 20 percent rating, regardless of severity of the secondary symptoms.  However, the earliest date on which anal fissures are shown is June 25, 2012.  Therefore, the Board is satisfied that the Veteran should be granted the maximum allowable rating of 20 percent, but only from June 25, 2012. 

Other Considerations

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the Veteran complained of an inability to lift more than approximately ten pounds, or to bend, stoop, or squat.  He has impaired ability to look up, to the side, and behind him.  The Veteran avoids stairs, and has trouble standing, walking, sitting, or driving for prolonged periods of time.  He also complains of rectal pain upon prolonged sitting and standing.  Nonetheless, the additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, the Veteran's complaints are adequately contemplated in the ratings he currently receives.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence of record, therefore, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's neck disorder.  However, 20 percent ratings are warranted for each of the Veteran's back disorder since December 29, 2016, and for his hemorrhoids since June 25, 2012.  In addition, for the period since December 29, 2106, a 20 percent rating is warranted for radiculopathy in the Veteran's left lower extremity, and a 10 percent rating is warranted for radiculopathy in the Veteran's upper left extremity.  


ORDER

A rating in excess of 10 percent for a low back disorder prior to December 29, 2016, is denied. 

A rating of 20 percent, but no more, for a low back disorder is granted, effective December 29, 2016.

A rating in excess of 10 percent is denied for a neck disorder. 

A compensable rating for hemorrhoids is denied prior to June 25, 2012.

A rating of 20 percent, but no more, for hemorrhoids is granted, effective June 25, 2012. 

A separate 10 percent rating for left upper extremity radiculopathy is granted, effective December 29, 2016.

A separate 20 percent rating, but no more, for left lower extremity radiculopathy is granted, effective December 29, 2016.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


